Citation Nr: 0323019	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  00-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1974 to June 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims of 
entitlement to service connection as not well grounded.  The 
veteran timely disagreed with those determinations, and, 
after a statement of the case (SOC) was issued in March 2000, 
the veteran submitted a timely substantive appeal in June 
2000.  Subsequently, the RO denied the claims on the merits 
and issued an October 2001 supplemental statement of the case 
(SSOC).


REMAND

The Board, by action undertaken in September 2002, initiated 
additional development of the claims, primarily obtaining 
Social Security Administration records, additional clinical 
records, and VA examination.  The veteran has received notice 
of the enactment of the VCAA, including in a July 2001 letter 
from the RO and in an October 2001 supplemental statement of 
the case.  In January 2003, the Board notified the veteran 
that the Board would further develop the claims on appeal.  
Although the Board has directed additional examinations and 
has essentially met all duties to the veteran that are 
required under the VCAA, nevertheless, the Court requires 
that explicit notice of enactment of the VCAA and all 
provisions of that Act, including specific notice as to the 
time allowed for submission of evidence, be provided.  E.g., 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  No 
specific notification to the veteran that he had one year to 
submit evidence from the time of the July 2001 RO letter was 
provided.  Less than one year has elapsed since the Board 
notified the veteran of additional evidence.  

Given the decision of the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board concludes that the notices 
provided with the Board's development of the issues are not 
sufficient to meet all due process concerns and that further 
action by the RO is necessary.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be notified of the enactment 
of the VCAA, of his responsibilities under the Act, 
and of VA's duties and responsibilities under the 
Act.  The veteran should be notified of the types 
of evidence which would be relevant to substantiate 
his claims, and should be advised of alternative 
types of evidence he may submit or identify.  The 
veteran should be advised of the period of time in 
which he may timely submit or identify evidence 
which might substantiate his claims.  

2.  After the preceding has been accomplished and 
further development as may be subsequently deemed 
necessary undertaken, the veteran's claims should 
be re-adjudicated.  If a decision regarding any 
benefit sought on appeal remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
(SSOC).  The veteran and his representative should 
be afforded the applicable period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


